Per Curiam.
The order under review confirms a sale of real estate made in execution of a decree of foreclosure. The motion for confirmation was resisted by appellant on two grounds: (1) That the register of deeds included in his certificate to the special master commissioner the mortgage which was the basis of the decree; and (2) that the appraisers’ valuation of the property was too low. There was no attack on the appraisement prior to the sale; and after the sale it could be questioned only for fraud. Ecklund v. Willis, 44 Nebr., 129; Kearney Land & Investment Co. v. Aspinwall, 45 Nebr., 601; Jarrett v. Hoover., 54 Nebr., 65; Ballou v. Sherwood, 58 Nebr., 20. The evidence of fraud is not, by any means, convincing; but.if it were conclusive, it would not impose upon the court the duty of setting the sale aside, since there was no allegation of a fraudulent appraisement. Brown v. Fitzpatrick, 56 Nebr., 61; Nelson v. Alling, 58 Nebr., 606. The order of confirmation is
Affirmed.